Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 1of18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

Souphennistrict of Low 4
Qavien Por }Division

Case No.

 

- : (to be filled in by the Clerk's Office)

Benyamin AM. Wendell f Hh
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Cranshobher Posey | Scott} Cans f
Doteacemty Health 0e Pp,

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

1n order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 2 of 18

Pro Se J4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Bewrsamin M Wende \\
All other names by which
you have been known: ; NV /, A. _ _
ID Number _ ee
Current Institution Ro cle v s land Coun dy Jai |
Address
Roc kT sland DL Gi2e|
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name cher st oO Phe C Posey

Job or Title (if known) Oo et of
Shield Number
Employer Selly Cov nde Weq { Ak Oe Q.
Address Yoo w. 4th st. BO
Daven fort TA 52601
City State Zip Code

SC individual capacity cI Official capacity

Defendant No. 2

Name Scot} Canty Health Dep.

Job or Title (if known)

Shield Number
Employer 7
Address boo w. U*h ot.
DevengorL Lf 5260] |
City State Zip Code

[_] Individual capacity Official capacity

Page 2 of 11
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 3 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri Prisoner

II.

 

Defendant No. 3
Name
Job or Title (fknawn)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
] Individual capacity [ ] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[_] Individual capacity [7] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional nghts.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)
DAI state or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

LW
My 6t qmendment/ C rucl and unvsvg| Quaishwent

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

— NSA
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 4 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Suing, for cruel and ufusual furshment / Deliberate

III. Prisoner Status \ nai fe (ance

Indicate whether you are a prisoner or other confined person as follows (check all that apply): (Med)
Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner
[| Convicted and sentenced federal prisoner

[] Other (explain) y Ve Ween eonlenee al

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

(on back)
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 5 of 18
2, & O ror ha wy ‘ACA Tee ton in Scott County Xi |
TE Awas diag resect with « cegentrahve disk wm
My lower Deel eae which avses Me Constant end
Clone bee k arn. Ovlade Me dice | Cecotds Crem
alwer CWoltac hie college will sob stancheale

ry “ When WES incarcerated {ren Sept, \o
CC+r 0 ADIV + \old em a leud May bee [ec Pein
Gna Ve
N Y Aone me qa 4 reat pent Wlan O Tylore| g
oProxer which Lo told dun Vdad Wel ee They fepebl
Neat Yo Ve dy ator Whe & told Wem 1. Ove re q
Shot xf Defomedys) which Wele&d dell See pain
¢ a Yoyt G wonth- 4£hee dat LD was leleased

on rovoabion , On Maerelr Both Tv was allvestta
Boar ak which Vime LT lold Vem @hay'b

back fawn Bxgain, | hey fe feat cdl, Retsed ry
do aay Haine, i yr Rein Sais Aime Vrey Lad AWE
ho Ma bee Tylon od at Gill line foe sok cach \ime.
The 6 contused ye he cause TT had Sus \ef 4 Wn Dec.
and trey Seemed \ilee Vey wan tec te el ly + Now
felused ho de Gry Wnty Coe We gl (efegledly Lol d Lem
Tr W4$ in Con Stent Qe and Cores fonded \brovah Ahe.
laste wht King wedfea | ant evtn Oleg C BC OVEN CE 4 Which
TL Collewed Varough al \ Nee way. Lt got to Nhe. Rint
boat aren Ofievance (fossess) Gnd any otker
of DE Way  aerion, Eventually Wey e 3
(e5fbrding all woe bec. 7 Mey even ole
fase 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 6 of 18

Kendince (2.

Taroogh al/ Sis Lhe _wwrse Bandon \old
Ive bo Cle a Obityne? ard conhath an
ledbotney hecause ult Avey were downy hs a

was “a rhminal He Will desk: { \e el this:

LMS Some Point Surin Ybats. Shey Sold me dhe
heal medica bon Cor Parra wes TL love rolin

LOC Wlonel | vT Kaew Wats. wasn Lcve Qecquse nasil
Sey had yet Oetn wt & Shot AQ Lots yronthe
Mer. This (6 a@n Brame x deli betate_

Lin dif Erence \. Vas medical needs,

|
|

 
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 7 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

From 3-30-20 40 7-||-2o

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

DL was dened wedica | Nreatment ancl made te suffer ter
months on end The doctor at scot} Curly 141 | dened

So do cay Wing for WV/ Pain. The nurse Brendon could le
a Wrhness.

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

L have ra degenerative disk tn wy lowe back whieh

aoa, OCA Nain Everyday Scott county and We doctor

wine one oS Gay Ving, CXee Pt Ty bono \ oF LEluynfin,
Cc .30 fer dese, L fee| \N lee. my back +4
WolSe now Wen was loefore

 

VI. ——i Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

S€eing as my bale ts Connected Lo every tine
else in my bady and TVE Always been Orimgrily « Vabor
Woclee (, Vis 1S Qone \o atfee+ +e rest of my fe.

2 million dollars Shela Su OP er 4 wre Por Ahe yest
of ny fe. 4 2 200,000.22
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 8 of 18

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

(A ves
C] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Scot+ Comsby Da} |

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

ry Yes
[| No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims? ~~

VY ves
LJ No
[J Do not know
If yes, which claim(s)?
TL covers de lt\orate indifFreace ho my medical

Ntedo and thre viola hon ut My Sth commend mer} rimds,
UNNE SSahary Wwaalenwaard an bic him of Rain «
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 9 of 18
Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

ves
[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance?

In Seoh+ Coury Dail on AW Kien wachined
2. What did you claim in your grievance? on Pa pe f.

Trheal Vive been aSling We medical staff 4,
help with wy lack Pain \e no avn lL also leh

Them Lnrow - Siomred. q Medical feg\case.

3. What was the result, if any?

wy _oficvanee was denied.

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

DL Plead g Limal gevevance apftal which
was also Ae nied. The Process afers ‘no oler

Aton. Gee exilolh A)
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 10 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner

 

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

AL) __

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

NAA

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

Cx | lait A } thee ace also (NES54 CS On Ahe

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.) ' ‘
Scot ea aby lQesld 40 end Lom wedical shell.

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[J Yes
| No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 11 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes
[4 No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

; =

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number _

 

4. Name of Judge assigned to your case

case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
C] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 12 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[J Yes
bt No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)

Defendant(s) —

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

_

4. Name of Judge assigned to your case

ee

5. Approximate date of filing lawsuit

 

 

6. Is the case still pending?

[] Yes
[J No

. . . 0: ne
If no, give the approximate date of disposition -

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

r

 
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 13 of 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: \ ~ ~ 4d |
Signature of Plaintiff A Ne ( \ / Oval Z /. Z.

Printed Name of Plaintiff Ren \Alende il
Prison Identification # Vo 222

Prison Address isiv @ sie Ave.
Roce Tsland Te _6t30l

State Zip Code

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 
Case 4:21-cv-00040-RGE-SBJ eh yy Page 14 of 18

Ee xB;

Resolution of Grievance
Benjamin Wendell
April 23, 2020

Ibuprofen and Tylenol are offered twice daily at med pass. According to our records, you have
only taken one dose since you were booked in. That behavior does not support your claim of
severe, chronic pain or need for stronger treatment than oral analgesics. Furthermore, we are
not administering DepoMedrol injections to any inmate as they are no longer medically
indicated for treatment of chronic pain.

Your grievance is denied. No further action will be taken.
Case 4:21-cv-00049 RGESpo | Roy nt Any 02/09/21 Page 15 of 18

Resolution of Grievance — Appeal
Benjamin Wendell
May 4, 2020

There is no alternate pain medication available in the jail other than acetaminophen (Tylenol) or
NSAIDs (ibuprofen or naproxen). If you feel that you cannot take ibuprofen because it’s “hard
on my body,” then naproxen is NOT a satisfactory alternative as it has significantly more
gastrointestinal and renal side effects. If you believe that acetaminophen is ineffective, then we
have nothing further to offer you at this time.

In addition, your past medical records do not support your need for continued daily analgesic
medication. Your records from Palmer College of Chiropractic recommended massage therapy.
You were released back to full duty with no restrictions at Anamosa from an acute (not chronic)
back condition.

Your appeal is denied. No further action will be taken.
Case 4:21-cv-00040-R ESB ogee) fied offosr2 Page 16 of 18
—

Scott County Sheriff’s Office Jail and Jail Annex

 

INMATE GRIEVANCE FORM
y. ot . \\S Grievance # ZO HOS. XOp
Inmate’s Name: kz i jared Weride Ll
Housing Unit/Bay: Zo _P Soukk, [is Bed #: ffs” Lb.

 

Nature of Grievance: _ V2 d oN (

Explanation: “Ic ‘ve heen asking tine med (eer | ete {C cle, de
Some Ya ing best my beeie Nain dy ino agit, Dive
SGhed c UC leas of inte Gr Palwer CL Wife (lee fe So
they Cao See. wa Ww me el vo) Way ber Ke \S TL ‘im
(A Cons ten t le .n- ‘

 

 

 

 

 

 

 

 

 

 

 

Completed by: Date: Time:

Inmate Signature: My IW Cut leZ—_ Date Y-Al-2o Time: 3 YO
Assistant Jail Administrator Signature: Date/Time:

Comments: __

Priority: Inmate Permanent #:

Grievance addressed on: Date: Time: in the following manner:

 

_ OU Resolved the Grievance (See Below) Date:
Forwarded to A Ss Le Date: Sled. 24
Method of Delivery Odirectly Omailbox Ofax O mail
Resolution of Grievance: See OAnehrh

 

 

 

 

 

 

 

f
Staff Signature: X72 Date: OL} et20

Inmate Notified: Date: Time: How?
Staff Signature entering: Date:

 

12/6/11

©
©
Case 4:21-cv-00040-RGE-SBJ Document1 Filed 02/09/21 Page 17 of 18

Scott County Sheriff's Office . Jail and Jail Annex

| INMATE GRIEVANCE FORM RECEIVED
Appeal of Grievance: {Yes ONo © Hee eD

Jail Administrator Response; lt. DWtkroA ih

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
Inmate Notified: Date: Time: How?

Additional Comments: A plea (
@ Tw well quae Vat scoik couaty ra |

okt ers ‘a Vlenpl for BR fie cents pat W/ A Vanes lA _ _
L Puy i “Sone thine Lat T le raesa/ coven) ook?

Ths is not om We Sue Gad T uereten VS hare

On nay ball v and glee docs abso lube|y wort hing bec

wy lack - se WA Cx GSN inc WM due (rogess cad ye veé-

been tn Contact us! Ni Yay. evdomer:

 

 

 

 

Th al Dh) bd LY.
4-24-2y

 

 

 

 

12/6/11
gc 4:21-cv-00040-RGE-SBJ D t1 Filed 02/09/21 P 18 of 18
Gen \Wende ( | ase cv ocumen ig age 18 0

By 3A
Mock Lsland EL 6/20,

filets yetlorl tate

ww Eo
ok (
oon. CS

ween) AA

pareD sists
HAN Sh,
Daven Ro +,

   
 

pn es So, tne en eo
on a at ne om
a eg oe ae ee | : s
a nn ee

g = a EE o ae eae ee
QUAD CITIES EL POF St2-—__-

HU | Ms er
THU 04 FEB 2021 <r
wa

Aen Care

T.4 $240
